Citation Nr: 1733146	
Decision Date: 08/15/17    Archive Date: 08/23/17

DOCKET NO.  12-25 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel






INTRODUCTION

The Veteran served on active duty from August 1968 to August 1970.  This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

The record before the Board consists of electronic records in systems known as Virtual VA and the Veterans Benefits Management System.


FINDING OF FACT

The Veteran has hypertension, which was proximately caused by his diabetes mellitus.


CONCLUSION OF LAW

Hypertension is proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As explained below, the Board has determined that the evidence currently of record is sufficient to substantiate the Veteran's claim for service connection for hypertension.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2014) or 38 C.F.R. § 3.159 (2016).



Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110, 38 C.F.R. § 3.303. 

Service connection may also be granted for disability which is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310(a).

Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

The Board notes that it has reviewed all of the evidence of record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran contends that service connection is warranted for hypertension, because the disability was caused by either his service-connected diabetes mellitus, posttraumatic stress disorder (PTSD), or coronary artery disease.    

Initially, the Board notes that the Veteran has undergone VA examinations in May 2013 and July 2016, which confirm his diagnosis of hypertension.  The issue that must be resolved then, is whether the Veteran's current disability was proximately caused by a service-connected disability.  

In the course of his May 2013 and July 2016 VA examinations, the Veteran was assessed by the same clinician.  In sum, the examiner found the Veteran's hypertension was neither caused nor aggravated by either his diabetes or PTSD.  In support of her conclusion that the Veteran's hypertension was not consequentially related to his diabetes, the examiner indicated the Veteran's hypertension diagnosis preceded the diagnosis of diabetes.  The examiner also noted several other risk factors that could have led to the development of hypertension.  However, the examiner did not explain how or why these facts led to her conclusion.  

By contrast, the Board obtained an independent medical opinion from a physician who specializes in internal medicine in July 2017.  In sum, the physician found the Veteran's hypertension was as least as likely as not caused by his diabetes mellitus.  In support of this conclusion, the examiner noted the Veteran's hypertension was diagnosed about the same time as his diabetes.  The examiner also stated it is well supported in the medical literature that diabetes damages blood vessels in such a way as to promote both plaque and clot formation.  The examiner stated these vascular changes cause peripheral resistance, and consequently, elevation of blood pressure.  The Board finds this examiner's medical opinion to be well supported by both medical knowledge and the particular facts of this case.  

The Board acknowledges the May 2013 VA examiner found the Veteran's hypertension was unrelated to his diabetes; however, for the reasons stated above, the Board does not find the medical opinion provided by that examiner to be persuasive.  Insofar  as the May 2013 VA examiner failed to fully explain her conclusion, the Board has afforded the examiner's determination less probative value.  By comparison, the July 2017 independent VA clinician found the Veteran's hypertension was caused by diabetes, and provided a well-reasoned explanation for why that was so.  Following a review of the entire record, the Board finds that the evidence in favor of the claim is at least in equipoise with that against the claim.  Therefore, service connection is in order for the Veteran's hypertension.


ORDER

Service connection for hypertension is granted.




____________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


